DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2019 102 476.5, filed on 1/31/2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Drawings
The following is a quotation of CFR 1.84:
u) Numbering of views.
(1) The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.

The drawings are objected to under 37 CFR 1.84(u)(1) because Figure 4 show(s) several views without labeling them.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Interpretation
It is noted that a special definition is given to the term hump region, which is described as “a region of the upper floor which extends or arches vertically upwards from a planar basic form”  on page 2, Paragraph 7, lines 2-3 in the specification of this application.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1- 6, 11, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yavilevich et al. US Patent Application Publication number 2010/0187352 in view of Ruiter et al. US Patent Application Publication number 20100065684 A1.

Regarding claim 1 (as best understood), Yavilevich teaches a passenger cabin for a vehicle, comprising: 
an upper passenger deck with at least one upper arrangement of seats (Yavilevich  Figure 8, element 142 upper passenger cabin, element 60 seats); 
a lower passenger deck with at least one lower arrangement of seats (Yavilevich  Figure 8, element 146, lower passenger cabin, element 60 seats); 
an upper floor for the upper passenger deck, wherein the upper floor is arranged between the upper passenger deck and the lower passenger deck (Yavilevich  Figure 8, element 144 upper deck); and 
a lower floor for the lower passenger deck, wherein the lower floor delimits the lower passenger deck (Yavilevich  Figure 8, element 148 lower deck), 
wherein the upper floor has a central hump region extending along a longitudinal axis of the passenger cabin at least in regions (Yavilevich  Figure 8, see bellow, central hump region) and above the central hump region the at least one upper arrangement of seats is arranged (Yavilevich  Figure 8, see bellow, seats on central hump region), and two side regions adjacent to the hump region (Yavilevich  Figure 8 elements 150 and 152, left and right longitudinal aisles), 

    PNG
    media_image1.png
    362
    568
    media_image1.png
    Greyscale


wherein the central hump region is raised relative to the two side regions (Yavilevich  Figure 8, see above, central hump region), 
wherein the lower floor has a lower gangway (Yavilevich  Figure 8, element 154, lower gangway), 
wherein the at least one lower arrangement of seats is arranged below the two side regions of the upper floor, (Yavilevich  Figure 8, elements 150, 152, and 60; left and right longitudinal aisles and seats).
wherein the lower gangway is arranged below the central hump region (Yavilevich  Figure 8, element 154, lower cabin aisle). 
except: wherein seats of the at least one upper arrangement of seats face one of the two side regions

	Yavilevich and Ruiter are both considered analogous art as both are in the same field of aircraft cabin design. It would have been obvious before the effective filing date for one of ordinary skill in the art to modify the invention of Yavilevich to incorporate the angled seating layout facing seats towards the aisles of Ruiter in order to fit more seats into a passenger cabin.


    PNG
    media_image2.png
    432
    693
    media_image2.png
    Greyscale

Regarding claim 2, Yavilevich as modified by Ruiter teaches the passenger cabin according to claim 1, wherein the at least one upper arrangement of seats has a plurality of upper seats arranged directly on the hump region (Yavilevich  Figure 8, element 60, seats).
Regarding claim 3, Yavilevich teaches the passenger cabin according to claim 2, as shown above, except: wherein the upper seats each prespecify a seat direction which runs diagonally in relation to the longitudinal axis (Ruiter Paragraph 23, Lines 5-7)
	Regarding claim 4, the combination of  Yavilevich and Ruiter teaches the passenger cabin according to claim 3, wherein the seat direction of the upper seats forms an angle with the longitudinal axis that lies in a range of from 5 to 45° (Ruiter Paragraph 23, Lines 5-7).
	Regarding claim 5, Yavilevich teaches the passenger cabin according to claim 1 as shown above, except: 
wherein the at least one upper arrangement of seats has first rows of seats comprising a plurality of seats and second rows of seats comprising a plurality of seats, wherein first rows of seats and second rows of seats are arranged alternately on the hump region (Ruiter Figure 3, items C3, C4, C5, C6; alternating seat rows),
 	wherein the seats of the first rows of seats prespecify seat directions in relation to the longitudinal axis that differ from the seat directions of the seats of the second rows of seats (Ruiter Figure 1 elements alpha 1 and alpha 2).
	Yavilevich and Ruiter are both considered analogous art as both are in the same field of aircraft cabin design. It would have been obvious before the effective filing date for one of ordinary skill in the art to modify the invention of Yavilevich to incorporate the seating layout of Ruiter in order to fit more seats into a passenger cabin.

Regarding claim 6, Yavilevich as modified by Ruiter teaches the passenger cabin according to claim 1, wherein the two side regions each have an upper gangway (Yavilevich  Figure 8, elements 150 and 152; left and right longitudinal aisles).
Regarding claim 11, Yavilevich teaches an aircraft, comprising: an aircraft fuselage with a passenger cabin according to claim 1 arranged in the aircraft fuselage (Yavilevich  Figure 8, Paragraph 50 lines 1-3).
Regarding claim 12, Yavilevich as modified by Ruiter teaches the aircraft according to claim 11, 
wherein the upper floor is configured in the form of module components (Yavilevich  Paragraph 26, lines 1-3).
Regarding claim 14, Yavilevich as modified by Ruiter teaches the passenger cabin according to claim 1, wherein the seats of the at least one upper arrangement are fastened directly on the central hump region (Yavilevich, figure 8, see callout below, seats have structural components attached directly to the hump region).

    PNG
    media_image3.png
    576
    680
    media_image3.png
    Greyscale

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yavilevich et al. US Patent Application Publication number 2010/0187132 in view of Sankrithi et al. US Patent number  9,708,065.
Regarding claim 7, Yavilevich teaches a passenger cabin according to claim 1, as shown above, except for a passenger cabin wherein two side regions have upper storage compartments situated laterally on the outside and arranged on the upper floor (Sankrithi 065 Figure 2, Item 36, floor mounted sidewall bins).
Yavilevich and Sankrithi are both considered analogous art as both are in the same field of aircraft cabin design. It would have been obvious before the effective filing date for one of ordinary skill .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yavilevich et al. US Patent Application Publication number 2010/0187132 in view of Sebastian et al. International Publication Number WO2018/037268 A1.
Regarding claim 8, Yavilevich teaches a passenger cabin according to claim 1, as shown above, except wherein lower storage compartments situated laterally on the outside are arranged on a bottom side of the upper floor (Sebastian Figure 4 element 10, shelving behind an aircraft seat).
Yavilevich and Sebastian are both considered analogous art as both are in the same field of aircraft cabin design. It would have been obvious before the effective filing date for one of ordinary skill in the art to modify the invention of Yavilevich to incorporate the shelving behind an aircraft seat of Sebastian to increase the storage capacity in a cabin.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yavilevich et al. US Patent Application Publication number 2010/0187132 in view of Linero et al US Patent Application Publication number 2007/0267544.
Regarding claim 9, Yavilevich teaches a passenger cabin according to claim 1, as shown above, except:
wherein a lower clear height between a top side of the lower gangway and a bottom side of the hump region is at least 1.95 m (Linero Paragraph 19, lines 1-3). 
Yavilevich and Linero are both considered analogous art as both are in the same field of aircraft cabin design. It would have been obvious before the effective filing date for one of ordinary skill in the art to modify the invention of Yavilevich to incorporate the specified height in Linero to allow people to stand in that area (Linero paragraph 16).
Claim 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yavilevich et al. US Patent Application Publication number 2010/0187132 in view of Sankrithi et al US Patent Application Publication number 2016/0311516.
Regarding claim 10, Yavilevich teaches a passenger cabin according to claim 1, as shown above, except:
wherein the passenger cabin additionally has an axial section which has a single passenger deck and a cargo space situated beneath the passenger deck (Sankrithi 516 Paragraph 65, lines 9-11), 
wherein a floor of the passenger deck of the additional axial section is lower than the upper floor of an axial section adjoining the floor of the passenger deck of the additional axial section and the upper passenger deck and the lower passenger deck are arranged (Sankrithi 516 Paragraph 65, lines 9-11)
Yavilevich and Sankrithi 516 are both considered analogous art as both are in the same field of aircraft cabin design. It would have been obvious before the effective filing date for one of ordinary skill in the art to modify the invention of Yavilevich to incorporate the additional axial sections in Sankrithi 516 to increase the seating capacity of a vehicle.
Regarding claim 13, Yavilevich teaches the aircraft according to claim 11, as shown above, except:
wherein a floor situated vertically below the upper floor, is arranged in an additional axial section arranged above a wingbox (Sankrithi 516, Paragraph 65 lines 9-11).
Yavilevich and Sankrithi 516 are both considered analogous art as both are in the same field of aircraft cabin design. It would have been obvious before the effective filing date for one of ordinary skill in the art to modify the invention of Yavilevich to incorporate the additional axial sections in Sankrithi 516 to increase the seating capacity of an airplane.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yavilevich et al. US Patent Application Publication number 2010/0187352 in view of Ruiter et al. US Patent Application Publication number 20100065684 A1 as applied to claim 1 above, and further in view of Blauwhoff (WO 2018037268).
Regarding claim 15, Yavilevich as modified by Ruiter teaches the passenger cabin according to claim 1, except:
wherein the seats of the at least one lower arrangement face the lower gangway.
Blauwhoff teaches a passenger cabin wherein the seats of the at least one lower arrangement face the lower gangway (Blauwhoff, figure 6, item 34, seat arrangement facing lower gangway).
	 Yavilevich as modified by Ruiter and Blauwhoff are both considered analogous art as they are both in the same field of aircraft passenger cabin design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Yavilevich as modified by Ruiter with the lower seating arrangement facing the lower gangway of Blauwhoff in order to fit the seats over the curved outboard edges of the fuselage created by the fuselage shape.

Response to Arguments
Applicant's arguments filed 12/15/2021 regarding the drawing objection of page 5 have been fully considered but they are not persuasive. See updated language in the drawing objection. Figure 4 shows multiple views of the aircraft using dotted lines to distinguish between figures. These views should have separate labels such as ‘Fig 4a’, ‘Fig. 4b’, and ‘Fig. 4c.’ 

page 5, line 15-18, filed 12/15/2021, with respect to the claim objection to claim 1 have been fully considered and are persuasive.  The claim objection of claim 1 has been withdrawn. 

Applicant’s arguments, see page 5 line 19 to page 6, line2, filed 12/15/2021, with respect to the 112 rejection to claim 1 have been fully considered and are persuasive.  The 112 rejection of claim 1 has been withdrawn. 

Applicant’s arguments with respect to the 102 and 103 rejections of claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
George US-1588906-A features a passenger cabin with a hump in the center as described by claims 1, 2, and 6 but is largely incorporated into Yavilevich.
Kryter US-2947349-A features angled seats and a seating arrangement, which is largely incorporated within Ruiter.
Ohlmann US-6073883-A features a cabin design that is nearly an inverted version of the cabin design claimed in claims 1, but Yavilevich matches the claimed design more closely. 
Bar-Lavav US-6237872-B1 features an aircraft passenger cabin design with a hump, seating layout, and sidewall storage that is very similar to the invention as claimed, but other references incorporate these elements more closely. 
Jerome US-2014/0283296-B2 features a seating arrangement designed to allow conversion of seats into bunks while retaining a large capacity, but the ideas relevant diagonal seating from Ruiter matches the claimed invention more closely. 
Charles US-2017/0233057-A1 features a seating arrangement with diagonally oriented seats and  upper floor laid out akin to the lower deck in claim 1, but Yavilevich and Ruiter better embody that invention as claimed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642